UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29196 PROFILE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 91-1418002 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2 Park Avenue, Suite 201 Manhasset, New York (Address of principal executive offices) (Zip Code) (516) 365-1909 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value per share OTC Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes T Noo 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter, based upon the closing sale price of the registrant’s common stock on December 31, 2009 as reported on the OTC Bulletin Board was $19,735,830. As of September 20, 2010, there were 18,418,331 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information contained in Items 10, 11, 12, 13, and 14 of Part III of this Form 10-K have been incorporated by reference to the issuer’s Definitive Proxy Statement on Form 14A for its 2010 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission within 120 days after the close of the fiscal year ended June 30, 2010. 2 TABLE OF CONTENTS PROFILE TECHNOLOGIES, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2010 PART I PAGE Item 1. Business 4 Item 2. Properties 9 Item 3. Legal Proceedings 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 8. Financial Statements 20 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 39 PART III Item 10. Directors, Executive Officers, and Corporate Governance 40 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accounting Fees and Services 41 PART IV Item 15. Exhibits, Financial Statement Schedules 42 SIGNATURES 43 EXHIBIT INDEX 44 CERTIFICATIONS 3 PART I Forward-Looking Statements Except for the historical information presented in this document, the matters discussed in this Form 10-K for the fiscal year ended June 30, 2010 contain forward-looking statements which involve assumptions and our future plans, strategies, and expectations. These statements are generally identified by the use of words such as “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for our technologies, our potential profitability, and cash flows (b) our growth strategies (c) expectations from our ongoing research and development activities (d) anticipated trends in the technology industry (e) our future financing plans and (f) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as in this Form 10-K generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the matters described in this Form 10-K generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect our actual results may vary materially from those expected or projected. ITEM 1.BUSINESS Description of Business We were incorporated in 1986 under the name “Profile Technologies, Inc.” and commenced operations in fiscal year 1988.We are in the business of providing pipeline inspection services to locate corrosion and other anomalies that require assessment to verify pipeline integrity.We have developed a patented, non-destructive and non-invasive, high speed scanning process that uses electromagnetic waves to inspect remotely buried and above ground, cased and insulated pipelines for corrosion and other anomalies.Our inspection services are available to owners and operators of natural gas and oil pipelines, power plants, refineries, utilities, and other facilities which have cased or insulated pipe. We are actively marketing to these sectors.In conjunction with providing inspection services, we continue our research and development of new applications for our patented technology, including inspecting pipes for internal corrosion and other anomalies and direct buried pipes for external corrosion and other anomalies. 4 Industry Overview and Compliance with Environmental Laws Refineries, chemical plants, utilities, and the oil and natural gas industries own and operate millions of miles of pipeline, most of which are exposed to environments that lead to corrosion of those facilities. The ongoing threat of corrosion requires these companies to continually inspect, monitor, and maintain their pipeline infrastructure to ensure that its integrity meets applicable federal, state, and industry standards established by relevant regulatory bodies to protect the public, operating personnel, and the environment. The Pipeline and Hazardous Materials Safety Administration (PHMSA), an agency of the U.S. Department of Transportation, is the federal safety authority responsible for the oversight of the interstate natural gas and hazardous liquid pipelines that make up a portion of the 2.3 million miles of pipeline in the United States. The remaining intrastate pipelines are also regulated by the state in which the pipeline is located. Typically, all such pipelines are required to be inspected periodically for corrosion and other defects. In addition, federal regulations enacted in 2003 have created additional periodic inspection and monitoring requirements for the external and internal surfaces of many hazardous liquid and natural gas pipelines. As regulations change and the nation’s pipeline infrastructure ages, pipeline companies are constantly searching for new and efficient inspection technologies to assist them in fulfilling their regulatory obligations. With no exception to the inspection requirements, the geometry and design of cased and thermally insulated pipelines limit the available inspection options. We feel our electromagnetic wave (“EMW”) inspection process for cased and thermally insulated pipelines, marketed as the EMW-C™, provides certain advantages over competing technologies, including greater inspection range, the ability to detect anomalous conditions and features undetectable by other methods, and lower cost long-term monitoring capabilities. Accordingly, we are, for the near future, concentrating our marketing efforts on cased and thermally insulated pipelines. EMW-C™ External Inspection Process Our core business is based on the technologies that we have developed and patented for defect inspection of pipelines using electromagnetic waves.Born from these technologies, we have researched and developed inspection methods that have become commercial or near commercial products and services. The EMW-C™ inspection process is a non-destructive corrosion inspection method that we patented, for long-range external assessment of cased and insulated pipelines. The technique uses electromagnetic waves to locate and identify corrosion and other anomalous conditions at distances down the length of the pipeline. This non-intrusive and non-destructive method can be performed without disturbing the pipeline casing or removing the protective insulation. After the initial inspection is performed, permanent connectors may be left on the pipeline to allow for repeat and periodic inspections or monitoring. In addition, the EMW-C™ inspection process provides corrosion inspection over long lengths of cased or insulated pipe sections from a single location, as opposed to most other inspection methods, which may only provide for point or localized inspections. Correlating pipeline corrosion information using our technology requires a combination of state-of-the-art instrumentation plus an understanding of the physical phenomena that are being measured. Management believes that the EMW-C™ measurement and analysis are on the leading edge of inspection technology. We also believe that our technology has at least four significant competitive advantages. Among these are the following: · The EMW-C™ is a long-range indirect inspection method which allows for inspection at long distances from a single location.This provides the ability to inspect pipeline segments that are otherwise inaccessible to short range or direct inspection methods. · The data obtained through the use of the EMW-C™ inspection method provides clients with unique information about the condition of the pipe and its environment, offering clients a preventative advantage to proactively prevent corrosion from occurring by locating and eliminating external conditions that cause corrosion. 5 · Through the use of proprietary uniquely designed connectors and probes the EMW-C™ can inspect cased and insulated pipelines with minimal disturbance to the pipe’s protective coating or jacketing.Unlike other similar inspection methods, inspection of insulated pipelines does not require the cumbersome and costly removal of insulation.Furthermore, connectors can be manufactured and sold at a fraction of the cost of those of similar inspection methods. Accordingly our technology will typically have a lower cost of site preparation that results in a significant cost advantage. · The EMW-C™ inspection equipment is portable and can be operated by two trained field technicians.It has the ability to immediately collect, store, and analyze data as well as to transmit data wirelessly in real time should long distance monitoring be necessary. Recent Product Developments – Installation of Permanent Connectors, Inspection of Wax-Filled Cased Pipelines, and Internal Inspection Process During the beginning of fiscal year 2010, we began selling two additional options with the EMW-C™ inspection service: permanent connectors for recurring inspection and dielectric fill analysis. Adding these two features increases the appeal of the EMW-C™ to the customer.The permanent connectors are a relatively low cost option which allow for quick re-inspection of the pipeline section at later times without the need for repeat excavation or preparation by the customer. We also now offer a modification to the EMW-C™ which inspects the condition of wax or dielectric fill in cased pipelines.The filling of the void between the casing and the pipe with wax as a means of additional corrosion protection (the “wax-fill technology”) has become popular in the oil and gas pipeline industry with the onset of new Federal regulations allowing its use. We have worked closely with key participants in this technology to refine and demonstrate our capability to perform the initial inspection and long-term monitoring of wax-filled pipeline crossings in combination with EMW-C™ permanent connectors. Capital will be expended to support operations until we can generate sufficient cash flows from operations. In order to do so, we must obtain additional revenue generating contracts for the use of our commercially available EMW-C™ service. We have identified a significant need for cased and insulated pipeline inspection services throughout North America and abroad and more recently with internal inspection of pipelines, boiler, and heat exchanger tubes.We believe that our EMW-C™ technologies possess unique capabilities, are flexible in their applications and provide a cost efficient solution to obtaining valuable information about the condition of the pipeline that is otherwise difficult to obtain.We are working to position ourselves as the preferred inspection method by working with pipeline operators, associations, and regulatory agencies to provide them with an understanding of our EMW technologies and their advantages.We have, and will continue to provide demonstrations, visit with pipeline operators, and provide presentations at industry conferences.Since the availability of the EMW-C™ in November of 2007, this effort has already resulted in several field demonstrations and revenue generating contracts and has likewise raised interest for additional field inspections.This interest has continued through fiscal years 2009 and 2010 with the addition of new customers and contracts for the EMW-C™ service as well as the new permanent connector and wax-fill monitoring options. As revenue is generated, we will continue to manufacture our EMW-C™ inspection equipment.We expect that as additional revenue contracts are secured, working capital requirements will increase. We will incur additional expenses as we hire and train field crews and support personnel related to the successful receipt of commercial contracts. Additionally, we anticipate that cash will be used to meet capital expenditure requirements necessary to develop infrastructure to support future growth. In time, with increased sales, we may consider our position as a service provider and alternatively sell or lease our service to pipeline operators and/or inspection service providers while maintaining the intellectual rights to our technology and equipment. At times when resources and funds are available, we will continue to further develop our secondary technologies with the intent to offer them commercially.The internal pipeline inspection method is best suited as the next potential product as patents have already been filed and the development closely aligns with that of the existing cased and insulated pipeline inspection method.We have already fielded inquiries about this new method from potential customers and expect the development time to be less than twelve months, building upon the previous research already conducted.However, we do not expect to proceed to full time development of this method until greater revenues are achieved from the EMW-C™ or alternate funding and resources are made available. 6 During the years ended June 30, 2010 and 2009, we incurred research and development expense of $563,058 and $573,950 related to the development of our EMW-C™ technology, EMW-C™ permanent connectors, and wax-fill and internal pipeline inspection technologies. Regulatory Environment A combination of federal, state, and industry rules combine to regulate corrosion protection. The U.S. Department of Labor, operating through the Occupational Safety and Health Administration has jurisdiction over numerous plants and facilities containing corrosion protected pipeline that, if breached, could cause serious bodily injury or death to on-site workers. The U.S. Department of Transportation has jurisdiction over interstate natural gas and hazardous liquids pipelines. Counterpart state agencies have jurisdiction over intrastate natural gas and hazardous liquids pipelines. In addition, the American Petroleum Institute has promulgated a comprehensive Piping Inspection Code which requires that extensive corrosion testing be conducted by all members (which includes the vast majority of the petroleum and petrochemical industries).As a result of extensive regulation and testing requirements, the industry is faced with the requirement to engage in extensive testing for corrosion. In 1993, the American Petroleum Institute imposed stricter test standards for corrosion under the insulation on pipelines. The American Petroleum Institute testing standard adopted in 1993, in essence, mandates either the stripping of larger amounts of coating or using an alternate system that will identify corrosion under the insulation without stripping the coating on suspected and unsuspected pipe. Because of the enormous cost involved in using the stripping and visual testing process, we believe that the industry will be receptive to an alternate testing system that is reliable and less costly. We believe that our EMW-C™ inspection process provides an alternate testing system that could be widely accepted by the industry. However, while we have obtained some commercial contracts and prospects for expanded commercial contracts in the future appear strong, there can be no assurance that such acceptance will continue to grow or that competitors will not develop newer and better technologies. On December 15, 2003, the U.S Department of Transportation (“DOT”) issued regulations under the Pipeline Safety Improvement Act of 2002 requiring regulated companies to gather baseline integrity data on pipelines in so-called “high consequence areas” (“HCAs”) (e.g., populated areas) initially over a ten-year period and then every seven years thereafter. Based on consultations with industry representatives, we believe that our new buried pipe inspection hardware will provide such regulated companies with a superior tool for gathering the baseline integrity data required under the DOT regulations. Revenues and Customers We released the latest generation of our cased insulated pipe inspection service, the EMW-C™ in November of 2007.We are currently marketing the EMW-C™ to pipeline operators while continuing ongoing efforts to develop other similar technologies. Customers may include owners and operators of pipelines including but not limited to refineries, chemical plants, utilities, and the oil and natural gas industries. Through fiscal year 2009, we had derived revenue solely from the sale of the EMW-C™ inspection technology service.However, subsequent to June 30, 2009 we began selling permanent connectors as an additional option beyond inspection alone.The permanent connectors allow for easy re-inspection and help customers to save cost in excavation and preparation for repeat inspections.We expect the use of permanent connectors to lead to recurring inspection revenue for these locations.Since we began offering permanent EMW-C™ connectors, we have already received contracts to install connectors and monitor wax filled casings and are in negotiations for a potential partnership to sell and install the permanent connectors to natural gas pipeline customers. Revenue for the years ended June 30, 2010 and 2009 was $163,406 and $46,507. Sales and Marketing Our sales and marketing strategy has been to position our EMW-C™ inspection process as the method of choice to detect pipeline corrosion and anomalous conditions where the pipelines are either inaccessible to other inspection tools, or much more costly to inspect with tools other than our EMW-C™ technology. Pipelines are commonly found in refinery and chemical plants (such as insulated, overhead pipes), natural gas distribution systems (such as pipes buried in city streets), and natural gas and oil transmission systems (such as road, bridge and stream crossings and concrete-encased pipes). 7 As described above, we have fabricated new pipe inspection hardware for the inspection of cased and insulated pipelines and are actively seeking industry acceptance and other financing sources in order to rigorously promote the inspection process. In order to obtain additional revenue generating contracts, we intend to emphasize the unique capabilities of our cased and insulated pipeline testing method, the flexibility of the method’s application, and its cost effectiveness as compared to other methods. In fiscal year 2011, we intend to continue our marketing efforts in the pipeline inspection markets in North America, particularly in “high consequence areas” as defined in the federal Department of Transportation’s regulations. However, there can be no assurance that we will be successful in concentrating our marketing efforts for the EMW-C™ technology on natural gas utility and pipeline markets. Patents, Intellectual Property and Licensing We pursue a policy of generally obtaining patent protection both in the United States and abroad for patentable subject matter in its proprietary technology. As of June 30, 2010, the Company had 13 issued and pending U.S. patents and 9 issued and pending foreign patents. Our success depends in large part upon our ability to protect our process and technology under United States and international patent laws and other intellectual property laws. U.S. patents filed prior to June 8, 1995, have a term of either seventeen years from the issue date of the patent or twenty years from the earliest effective filing date of the U.S. application.U.S. patents filed on or after June 8, 1995, have a term of twenty years from the U.S. application filing date, or if reference to an earlier filed application is made, the term of the patent is twenty years from the date on which the earliest application was filed.Patents in most foreign countries have a term of 20 years from the effective priority filing date of the patent application. We believe that we own and have the right to use or license all proprietary technology necessary to license and market our EMW process under development. We are not aware of the issuance of any patents or the filing of any patent applications which relate to processes or products which utilize our proprietary technology in a manner which could be similar to or competitive with our products or processes. We have no knowledge that we are infringing on any existing patent such that it would be prevented from marketing or licensing products or services currently being developed by us. We may decide for business reasons to retain a patentable invention as a trade secret. In such event or if patent protection is not available, we must rely upon trade secrets, internal knowledge and continuing technological innovation to develop and maintain its competitive position. Our employees and consultants have access to our proprietary information and have signed confidentiality agreements. However, even inadvertent disclosure of such a trade secret without a promise of confidentiality could destroy trade secret protection. There can be no assurance that inadvertent disclosures might not occur. If our proprietary information is disclosed to competitors, it may have a material adverse effect on our business. Competition Although a number of inspection technologies have been developed to aid in ascertaining the condition of piping throughout the pipeline corrosion control industry, information needed to determine the integrity of these critical systems is often difficult and costly to acquire. We have numerous indirect competitors, but we believe that our inspection services have significant competitive advantages over other services provided by competitors. Refer to “EMW-C™ External Inspection Process” above. Our EMW-C™ inspection service is designed to help pipeline operators quickly and less expensively screen cased, insulated, or hard to-access piping for external corrosion. Although our technology does not provide pipeline and plant operators with all the data they will require to manage and remediate corrosion, when used as a “front-end” screening tool in combination with one or more spot inspection tools, it can dramatically lower the cost of acquiring all of the data necessary to manage corrosion risks to their piping systems. There can be no assurances, however, that our competitors will not develop newer, more efficient and less costly technologies. 8 Employees As of June 30, 2010, we had six full-time employees. ITEM 2.PROPERTIES Our corporate office is located at 2 Park Avenue, Suite 201, Manhasset, NY 11030.On March 1, 2007, we entered into a one year operating lease agreement with a non-affiliate for this office space.On February 11, 2010, we entered into an amendment to our corporate operating lease, extending the expiration date to February 28, 2011.The annual rent is $12,342.We also paid a refundable security deposit of $2,057. On May 14, 2008, we entered into a one year operating lease agreement with a non-affiliate to lease 918 square feet of office space, 2,576 square feet of warehouse space and 7,500 square feet of yard space in Albuquerque, New Mexico.On May 12, 2010, we entered into a second amendment to this operating lease, extending the expiration date to May 31, 2011.This facility is used as an office and base of operations for inspection services as well as for product advancement and research and development of the Company’s EMW-C™ and other inspection technologies.We paid a refundable security deposit of $2,000 and last month rent deposit of $2,500.Monthly rent is $2,575 plus monthly triple net costs of $350. We believe that our business offices and research and development facility are sufficient and adequate for our purposes given our present staff and research objectives. ITEM 3.LEGAL PROCEEDINGS As of the date of this report, we are not a party to any material pending legal proceedings or government actions, including any bankruptcy, receivership, or similar proceedings. In addition, management is not aware of any known litigation or liabilities involving the operators of our properties that could affect our operations. Should any liabilities incur in the future, they will be accrued based on management’s best estimate of the potential loss. As such, there is no adverse effect on our financial position, results of operations or cash flow at this time. Furthermore, we do not believe that there are any proceedings to which any of our directors, officers, or affiliates, any owner of record of the beneficially or more than five percent of our common stock, or any associate of any such director, officer, affiliate, or security holder is a party adverse or has a material interest adverse to us. 9 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock was traded on the NASDAQ Small Cap market from the date it began to be publicly traded in February 1997 until August 10, 2001 under the symbol “PRTK”.On August 13, 2001, our common stock was delisted from the NASDAQ Small Cap market and began trading on the Over the Counter Bulletin Board (the “OTCBB”) under the same symbol.Our common stock continues to be traded on the OTCBB. The following table sets forth the high and low bid quotations for our common stock for each quarter during the past two fiscal years as reported by the OTCBB.The below quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions: High
